United States Court of Appeals
                       For the First Circuit

No. 15-1397

              IN RE: REDONDO CONSTRUCTION CORPORATION,
                                Debtor
                         ___________________

         PUERTO RICO HIGHWAY AND TRANSPORTATION AUTHORITY,

                       Plaintiff, Appellant,

                                 v.

                 REDONDO CONSTRUCTION CORPORATION,

                        Defendant, Appellee.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO
          [Hon. Francisco A. Besosa, U.S. District Judge]


                               Before
                  Torruella, Hawkins,* and Barron,
                          Circuit Judges.


     Héctor Benítez-Arraiza, with whom Quiñones & Arbona, P.S.C.,
was on brief, for appellant.
     Charles A. Cuprill-Hernández, with whom Law Offices
Charles A. Cuprill, P.S.C., was on brief, for appellee.


                         February 10, 2016




*   Of the Ninth Circuit, sitting by designation.
            TORRUELLA, Circuit Judge.     This case returns to us

following our remand in In re Redondo Construction Corp. (Redondo

III), 678 F.3d 115 (1st Cir. 2012).     The Puerto Rico Highway and

Transportation Authority ("the Authority") appeals the district

court's affirmance of the bankruptcy court's award of prejudgment

interest to Redondo Construction Corporation ("Redondo") on its

contract claims under Article 1061 of the Puerto Rico Civil Code,

31 L.P.R.A. § 3025, accruing through the payment of principal.   As

explained below, we reject the Authority's contention that Redondo

forfeited its claim to prejudgment interest under Article 1061 but

agree with its argument that 28 U.S.C. § 1961 exclusively controls

awards of postjudgment interest in federal court.      We thus find

that we must vacate and remand for a calculation of § 1961 interest

and, to prevent double recovery, a recalculation of Article 1061

interest.

                                 I.

            Because one of the main issues in this appeal is whether

Redondo preserved its claim to Article 1061 interest, we focus on

the parties' motion practice.   We direct readers interested in the

factual history of this case to the bankruptcy court's opinion in

Redondo Construction Corp. v. Puerto Rico Highway & Transportation

Authority (Redondo I), 411 B.R. 89 (Bankr. D.P.R. 2009).




                                 -2-
            In the 1990s, Redondo contracted with the Authority to

work on three construction projects.1     Each contract described the

projects'   design   plans,   the   construction   sites'   anticipated

conditions, and the procedures for implementing variances.          In

certain situations, Redondo could claim extra compensation for

unforeseen additional work.    These terms proved important because

all three of the construction projects experienced unanticipated

problems.

            Redondo filed claims against the Authority on all three

contracts seeking compensation for additional work performed.

Before these claims were resolved, however, Redondo filed for

Chapter 11 bankruptcy. Through the Chapter 11 proceedings, Redondo

filed three complaints against the Authority for money owed under

the construction contracts.    In each of these complaints, Redondo

stated it was entitled to not only damages, but also prejudgment

interest accruing at a rate of 6.5% per annum.      Following a bench

trial, Redondo filed a memorandum reiterating its request for

prejudgment interest at a rate of 6.5% per annum.2


1  Redondo contracted to build a bridge and access road ("the
Patillas project"), to replace a different bridge ("the Dorado-
Toa Alta project"), and to improve a highway ("the Mayagüez
project").
2  Neither the complaints nor the post-trial memorandum clearly
stated under which statute Redondo was claiming prejudgment
interest.   The complaint regarding the Mayagüez project stated
Redondo was entitled to prejudgment interest because federal funds
were used in the project.       Redondo's post-trial memorandum,
however, cited only Puerto Rico Rule of Civil Procedure 44.3 and

                                    -3-
           The bankruptcy court ruled in Redondo's favor.        Id. at

89. In addition to awarding Redondo damages, the bankruptcy court,

without stating its legal basis for doing so, found that Redondo

was entitled to prejudgment interest accruing at 6.5% per annum.

           The Authority subsequently filed a timely motion to

amend the judgment pursuant to Federal Rule of Civil Procedure

59(e) and Federal Rule of Bankruptcy Procedure 9023.        Among other

claims, the Authority argued that the bankruptcy court erred in

awarding Redondo prejudgment interest.       Noting that prejudgment

interest is typically a matter of state law, the Authority argued

that it had not acted with temerity or obstinacy as required by

Puerto Rico Rule of Civil Procedure 44.3(b) in order to impose

prejudgment interest.3




argued that   the   Authority   acted   obstinately   by   delaying   its
payment.
3   Rule 44.3(b) states:
        Except when the defendant is the Commonwealth of
        Puerto   Rico,   its    municipalities,  agencies,
        instrumentalities or officers acting in their
        official capacity, the court will also impose on
        the party that has acted rashly the payment of
        interest at the rate fixed by the Board by virtue
        of the previous subsection which is in effect at
        the moment the judgment is pronounced, from the
        time the cause of action arises in every case of
        collection of money and from the time the claim is
        filed in actions for damages until the date
        judgment is pronounced, to be computed on the
        amount of the judgment. The interest rate shall be
        stated in the judgment.


                                  -4-
                Redondo filed a response motion defending the bankruptcy

court's prejudgment interest award, arguing (1) that the three

construction projects "had federal funds participation allowing

for   the       computation    of   the    pre-judgment     interest     award[]"

(presumably referring to 41 U.S.C. § 7109(a)(1), which allows

parties to recover interest on the principal on contracts in which

the federal government is a party) and (2) that Article 1061

allowed for "indemnity" interest under Puerto Rico law.

                Although the bankruptcy court ruled in the Authority's

favor on some claims, it left the prejudgment interest award

intact.     In re Redondo Constr. Corp. (Redondo II), 424 B.R. 29, 36

(Bankr. D.P.R. 2010).           The bankruptcy court concluded that the

parties contracted to incorporate the rate used for government-

party contracts as set by 41 U.S.C. § 7109(a)(1).4                Id. at 33.

                Following the bankruptcy court's ruling, the Authority

sought review first in the district court, and then in this Court.

In Redondo III, we found that the record did not show that 41

U.S.C.      §     7109(a)(1)    applied         either   independently     or    by

incorporation through contract. 678 F.3d at 125-26. We considered

alternative bases under which the bankruptcy court could have

awarded     prejudgment       interest    (including     Civil   Rule    44.3   and


4  The bankruptcy court cited 41 U.S.C. §§ 601-13, the provisions
of the U.S. Code previously containing 41 U.S.C. § 7109(a)(1).
See Act of January 4, 2011, Pub. L. No. 111-350, 124 Stat. 3677,
3816.


                                          -5-
Article 1061), but concluded there was no support in the record

that the bankruptcy court did so.            Id. at 126.   As a result, we

instructed the district court to "vacate the award of prejudgment

interest   and   return   the   case    to   the   bankruptcy    court   for   a

determination of whether prejudgment interest [was] appropriate

and, if so, at what rate and for what periods."            Id.

             On remand, Redondo argued it was entitled to prejudgment

interest under Article 1061.            The bankruptcy court agreed and

awarded Redondo Article 1061 interest accruing at a rate of 6% per

annum from the date of substantial completion for each construction

project, through the date of the Authority's final payment on the

principal.     In re Redondo Constr. Corp. (Redondo IV), 505 B.R.
388, 401 (Bankr. D.P.R. 2014).

             Following the bankruptcy court's decision, the Authority

moved to amend the judgment, arguing that Redondo forfeited its

Article 1061 claim and that the bankruptcy court used incorrect

start and end dates for the accrual period.            After the bankruptcy

court denied the Authority's motion, In re Redondo Constr. Corp.

(Redondo V), 515 B.R. 410, 416 (Bankr. D.P.R. 2014), the Authority

appealed to the district court.          The district court affirmed the

bankruptcy court's decision in its entirety. In re Redondo Constr.

Corp. (Redondo VI), 523 B.R. 339, 346 (D.P.R. 2014).              This timely

appeal followed.




                                       -6-
                                        II.

                 "When state-law claims (such as the contract claims

at issue here) are adjudicated by a federal court, prejudgment

interest is normally a matter of state law."             Redondo III, 678
F.3d at 125. Article 1061 of the Puerto Rico Civil Code provides

parties to a breach of contract with a right to interest as an

indemnity for default.       Rivera v. Crescioni, 77 D.P.R. 47, 77
P.R.R. 43, 50 (1954).       It states in full that

        [s]hould the obligation consist in the payment of
        a sum of money, and the debtor should be in default,
        the indemnity for losses and damages, should there
        not be a stipulation to the contrary, shall consist
        in the payment of the interest agreed upon, and
        should there be no agreement, in that of the legal
        interest.

        Until another rate is fixed by the Government,
        interest at the rate of six percent (6%) per annum
        shall be considered as legal.

31 L.P.R.A. § 3025.

            In    its   appeal,   the    Authority   renews   its     arguments

regarding the bankruptcy court's award under Article 1061:                that

Redondo forfeited its claim, and that even if such an award was

warranted, the bankruptcy court used incorrect start and end dates

for accrual.      "On appeal from a district court decision reviewing

a bankruptcy court order, we review the bankruptcy court order

directly,    disturbing     its   factual     findings    only   if    clearly

erroneous, while according de novo review to its conclusions of

law."   In re Furlong, 660 F.3d 81, 86 (1st Cir. 2011) (quoting


                                        -7-
Spenlinhauer v. O'Donnell, 261 F.3d 113, 117 (1st Cir. 2001)).

All of the Authority's arguments concern questions of law so our

review   will    be   de   novo.      We    turn   first   to   the   Authority's

forfeiture arguments.

                                       III.

           The Authority proffers two main arguments for finding

that Redondo forfeited its claim to Article 1061 interest.                First,

the Authority argues that Redondo raised its claim through the

wrong procedural vehicle.          Second, the Authority argues that even

if Redondo's claim was procedurally proper, Redondo failed to

adequately develop its claim. Although we agree with the Authority

that   Article    1061     interest    is     discretionary     (and    therefore

forfeitable),5 neither of these claims has merit.


5   Redondo argues that we need not address the Authority's
forfeiture arguments because Article 1061 interest automatically
attaches upon judgment and as such, cannot be waived or forfeited.
All of the cases Redondo cites in support of its claim concern
Rule 44.3. See Municipio de Mayagüez v. Rivera, 113 D.P.R. 467, 13
P.R. Offic. Trans. 597, 602 (1982) ("[A]ccording to [Rule
44.3(a)'s] provisions, the court must, upon rendering a money
judgment, impose the payment of legal interest on the amount of
judgment, without exception."); Fuentes v. Hull Dobbs Co. of P.R.,
88 D.P.R. 562, 88 P.R.R. 544, 553 (1963) (awarding prejudgment
interest on appeal after concluding "that appellee's action in
defending itself in this case was manifestly obstinate" even though
it "ha[d] not been claimed in the complaint"). The Puerto Rico
Supreme Court has unambiguously stated that Rule 44.3 and Article
1061 are different in kind:
         In [the case of Rule 44.3], interest should be
         considered automatically part of the judgment, by
         express provision of law. However, [Article 1061]
         interest is not in the same category. It is not an
         integral part or inherently inseverable from the

                                       -8-
          The bankruptcy court found Redondo's Article 1061 claim

preserved by its response motion in Redondo II.   The Authority now

argues that a Rule 59 response motion is not the proper vehicle

through which a party may claim prejudgment interest.6        Rule 59




       principal obligation, but is considered as        an
       independent indemnity for damages, by way         of
       penalty, for default in payment.

Rivera, 77 P.R.R. at 51.    Based on this view, the Puerto Rico
Supreme Court found that Article 1061 interest "may be waived by
the creditor by not appealing to this Court from the failure of
the lower court to order its payment." Id. at 51-52. We thus
conclude an Article 1061 claim can be forfeited if not raised at
the appropriate stage.
6  The Authority makes much of our statement in Redondo III that
Article 1061 "was [not] cited to the bankruptcy court." 678 F.3d
at 126. The Authority argues that we definitively decided that
Redondo did not raise Article 1061 until appeal and, under the law
of the case doctrine and mandate rule, the bankruptcy court could
not look at Redondo's pre-remand motions for discussion of Article
1061. But forfeiture was not a legal issue in Redondo III: all
we decided in Redondo III was that Article 1061 could not have
been the basis of the bankruptcy court's award in Redondo II. Id.
We do not believe our cursory statement about whether Article 1061
was discussed in the bankruptcy court proceedings was a legal
decision that bound the bankruptcy court on remand.      See Naser
Jewelers, Inc. v. City of Concord, 538 F.3d 17, 20 (1st Cir. 2008)
("[W]hen a court decides upon a rule of law, that decision should
continue to govern the same issues in subsequent stages in the
same case." (quoting Arizona v. California, 460 U.S. 605, 618
(1983))).
   The Authority also views Redondo's focus on 41 U.S.C.
§ 7109(a)(1) in previous litigation as inconsistent with its
Article 1061 claim on remand and therefore barred by judicial
estoppel. Judicial estoppel requires us to find (1) "the estopping
position and the estopped position [are] directly inconsistent,
that is, mutually exclusive" and (2) "the responsible party . . .
succeeded in persuading a court to accept its prior position."
Alt. Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 33 (1st
Cir. 2004). We neither think Redondo's claims are inconsistent,

                               -9-
motions are typically the proper way for a prevailing party to

raise prejudgment interest arguments.               See Oserneck v. Ernst &

Whinney, 489 U.S. 169, 175 (1989) (holding that a motion for

discretionary prejudgment interest "constitute[d] a motion to

alter or amend the judgment under Rule 59(e)"); Redondo III, 678
F.3d at 122 ("While arguments presented for the first time in a

Rule 59(e) motion ordinarily are deemed forfeited, the grant or

denial of prejudgment interest is an exception to this general

rule."   (citation    omitted)).       Redondo,     however,   developed    its

prejudgment interest arguments in its response to the Authority's

Rule   59   motion.    Of    course,   that    is    understandable    as   the

bankruptcy    court   gave   Redondo   the    exact    prejudgment    interest

relief it requested in its complaints and post-trial memorandum.

             We conclude that Redondo preserved its claim by stating

in its response motion that Article 1061 could support an award of

prejudgment interest as an alternative to 41 U.S.C. § 7109(a)(1).

Ruling in the Authority's favor would create a rule requiring

prevailing parties to file a Rule 59 motion to amend a favorable

judgment in order to preserve their ability to defend their

judgment on alternative grounds or assert alternative claims. Such

a rule goes against a commonsense understanding of the word amend

-- Redondo, understandably, would not want the bankruptcy court to


nor do we think our decision in Redondo III adopted the view that
Redondo pursued interest exclusively under 41 U.S.C. § 7109(a)(1).


                                   -10-
amend the favorable judgment.        Even if it seemed highly probable

that   the    Authority   would   challenge   the   unexplained   award    of

prejudgment interest, Redondo was under no obligation to shore up

the bankruptcy court's reasoning until the Authority moved.               See

Field v. Mans, 157 F.3d 35, 41-42 (1st Cir. 1998) (refusing to

view unchallenged holding by trial court that was unfavorable to

prevailing party as law of case on remand because "[i]t would be

extremely unrealistic to expect [the prevailing party's] attorney

to buttress his client's case by putting forward an alternate

theory in support of the lower court's judgment. . . . We are loath

to find that [the prevailing party] waived the [issue] merely by

failing to file either a procedurally dubious cross-appeal . . .

or to brief and argue what, to any attorney, might have seemed an

entirely redundant point" (citations omitted)); cf. Bath Iron

Works Corp. v. Coulombe, 888 F.2d 179, 179-80 (1st Cir. 1989) (per

curiam) (holding party could not appeal favorable judgment).               We

are reluctant to find forfeiture based on Redondo's failure to

file a "procedurally dubious" Rule 59 motion.          Field, 157 F.3d at

41.

             Additionally, adopting the Authority's position would

disadvantage parties who raise a kernel of a prejudgment interest

claim prior to judgment vis-à-vis those who wait to file a Rule 59

motion.      Our rule permitting prejudgment interest claims in Rule

59 motions is based, in part, on our belief that parties should


                                    -11-
not be "required to put the cart before the horse and argue about

prejudgment interest before the underlying issues of liability and

damages have been resolved."            Redondo III, 678 F.3d at 122.        We

thus   find    it    excusable   that    Redondo    did   not    develop   every

conceivable prejudgment interest claim in its complaint and post-

trial memorandum, when the issue of any recovery was still open

and commanded its full attention.            Redondo should not be held to

its merits stage theory when a party who did not apprise the court

at all would be allowed to litigate the issue fully in a Rule 59

motion.   Finding Redondo's Article 1061 claim procedurally sound,

we turn to the Authority's argument that Redondo's response motion

did not adequately develop its claim.

              It is true that "issues adverted to in a perfunctory

manner, unaccompanied by argumentation are waived."               Global NAPS,

Inc. v. Verizon New England, Inc., 706 F.3d 8, 16 (1st Cir. 2013)

(quoting United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)).

But Redondo's response motion did not mention Article 1061 in a

perfunctory         manner.      In      response    to    the     Authority's

characterization of Rule 44.3 as the only basis for prejudgment

interest under Puerto Rico law, Redondo argued the Authority

incorrectly "concentrate[d] itself on Rule 44.3 . . . and ignore[d]

the provisions of the Civil Code of Puerto Rico as to interest

relative indemnity [sic] for nonpayment of money" and quoted

Article 1061.       We find these statements made it sufficiently clear


                                      -12-
that Redondo was proposing Article 1061 as an alternative basis

for    awarding    prejudgment    interest     and     therefore    reject      the

Authority's contention that Redondo forfeited its claim to Article

1061 interest.7

                                        IV.

             We   now   address   the    Authority's    contention    that      the

bankruptcy    court     calculated   prejudgment     interest      based   on   an

incorrect time interval.          We find no error with the bankruptcy

court's start date based on Puerto Rican law.                However, because

federal    law    exclusively     controls     the   award   of    postjudgment

interest, we conclude that the bankruptcy court should not have

extended the prejudgment interest accrual period past the entry of

judgment. As a result, we vacate and remand the bankruptcy court's

decision for further proceedings consistent with this opinion.

A.    Start of Article 1061 Interest Accrual

             Article 1061 does not provide for a specific accrual

period.   It simply states that creditors have a right of indemnity

when "the obligation consist[s] in the payment of a sum of money,



7 Based on its view that Redondo raised Article 1061 for the first
time at oral argument, the Authority also argues that Redondo's
claim is barred by a fifteen-year statute of limitations. See 31
L.P.R.A. § 5294. We reject this argument by finding that Redondo
developed its claim to Article 1061 interest in its response motion
filed in Redondo II.      We make no comment on whether § 5294
delineates the appropriate statute of limitations for Article 1061
or whether the statute of limitations would have run during the
litigation.


                                        -13-
and the debtor [is] in default."       31 L.P.R.A. § 3025.      The parties

agree that under these terms, Article 1061 interest begins accruing

when a party defaults.      They disagree, however, about when default

occurred in this case.

            Looking to other provisions of the Puerto Rico Civil

Code, Article 1053 defines when parties default under contract

law.     Normally, a party is in default "from the moment when the

creditor    demands   the   fulfilment     [sic]   of   [its]   obligation,

judicially or extrajudicially."      31 L.P.R.A. § 3017.        Pursuant to

this provision, the Authority argues that the bankruptcy court

should    have   started    calculating    the   accrual   of   prejudgment

interest from the date Redondo filed its complaints demanding

additional compensation.

            Article 1053, however, first provides two exceptions to

this rule:       (1) as otherwise provided by law and (2) "[i]f by

reason of its nature and circumstances it may appear that the

fixing of the period within which the thing was to be delivered or

the service rendered was a determinate cause to constitute the

obligation."     Id. § 3017(1), (2).      Further, Article 1053 provides

that default for contracts of mutual obligation commences when

"one of the persons obligated fulfills his obligation the default

begins for the other party."      Id. § 3017.

            The Puerto Rico Supreme Court has held that construction

contracts, such as the ones between Redondo and the Authority, are


                                   -14-
contracts of mutual obligation. Constructora Bauzá, Inc. v. García

López, 129 D.P.R. 579, 1991 P.R.-Eng. 735, 859 (1991).                   Thus,

Article 1053's general rule that a party is in default only upon

the demand of the creditor does not apply.            31 L.P.R.A. § 3017.

Rather, Article 1053's terms for contracts of mutual obligations

control and the Authority was in default from the time Redondo

fulfilled its obligations -- in other words, from the dates the

construction projects were substantially completed.                Id.   These

were the start dates used by the bankruptcy court and thus we find

no error.8

B.   End of Article 1061 Interest Accrual

             We   must,   however,   vacate   and   remand   the   bankruptcy

court's calculation of prejudgment interest to the extent it

includes accrual past the entry of judgment.          Although prejudgment

interest is usually governed by state law when the underlying

claims are based on state law, postjudgment interest is governed

exclusively by federal law under 28 U.S.C. § 1961.                   Vázquez-

Filippetti v. Cooperativa de Seguros Múltiples de P.R., 723 F.3d
24, 28 (1st Cir. 2013) ("[T]he plaintiffs tell us that the laws of

Puerto Rico require [the defendant] to pay postjudgment interest.



8  The parties stipulated that the dates of substantial completion
were: November 1, 1993 for the Mayagüez project; March 18, 1994
for the Patillas project; and September 5, 1995 for the Dorado-
Toa Alta project.    These dates were adopted by the bankruptcy
court. Redondo IV, 505 B.R. at 399.


                                     -15-
Yet it is well established that federal law governs the entitlement

to postjudgment interest in any federal civil suit, including a

diversity suit such as the instant action.").                   And under federal

law, "[p]ostjudgment interest is mandatory and the prevailing

party is entitled to it even if the district court made no

provision for its payment."         In re Redondo Const. Corp., 700 F.3d
39, 42 (1st Cir. 2012).9

              The   bankruptcy    court's      order   in   Redondo   IV    clearly

accrues Article 1061 interest past the entry of judgment, thus

overlapping with § 1961's postjudgment interest period. 505 B.R.

at 401.   Because § 1961 interest is exclusive and mandatory, we

must   remand       Redondo's    case   to     the   bankruptcy     court    for   a

calculation of postjudgment interest in accordance with § 1961's

terms.

              Redondo argues that it is entitled to interest under

both statutes, but "a plaintiff is entitled to only one full

recovery, no matter how many different legal grounds may support

the verdict."        Freeman v. Package Mach. Co., 865 F.2d 1331, 1345

(1st   Cir.     1988).      Redondo's        full    recovery    entitles    it    to

prejudgment interest under Article 1061 and postjudgment interest

under § 1961 only.         Allowing the Article 1061 interest accrual



9  This case is not part of the present litigation -- although it
involves the same parties, we reviewed different contracts,
claims, and proceedings.


                                        -16-
period to extend into the period already covered by § 1961 would

result in Redondo receiving more than its full recovery.

            We   also   reject   the    bankruptcy     and   district    courts'

reasoning   in    allowing    recovery        under   both   statutes.      When

challenged by the Authority in a motion to amend, the bankruptcy

court explained in Redondo V that it believed that Redondo could

recover under both Article 1061 and § 1961 because Article 1061

interest is "an independent indemnity for damages, by way of

penalty, for default in payment."               Redondo V, 515 B.R. at 414

(quoting Rivera v. Crescioni, 77 D.P.R. 47, 55-56 (1954)).                   The

district court echoed this reasoning in its affirmance.                  Redondo

VI, 523 B.R. at 345.         We, however, find little support for the

bankruptcy and district courts' view that Article 1061 acts as a

separate "penalty" rather than compensation for delay based on the

time value of money,10 and Redondo never develops its claim beyond

a bare assertion.       Finding no authority to the contrary, we must

direct that the Article 1061 interest award be recalculated to

take into account an award of postjudgment interest consistent

with § 1961's terms.


10  The bankruptcy court's reasoning also appears to be based in
part on its view that Article 1061 interest is an inseparable part
of the judgment. See Redondo V, 515 B.R. at 414 ("Moreover, pre-
judgment interest under Article 1061 may be awarded even when they
have not been claimed in the complaint.       Hence, Article 1061
applies until the obligation is no longer in default." (citation
omitted)). We rejected this argument above in footnote 5 of this
opinion.


                                       -17-
                                  V.

          Although we find that Redondo is entitled to Article

1061 interest, we must vacate the district court's judgment to

allow for an award of postjudgment interest consistent with 28

U.S.C. § 1961 and a reduction of the Article 1061 interest award

to the extent their accrual periods overlap.   The parties are to

bear their own costs.

          Vacated and Remanded.




                              -18-